Title: To Alexander Hamilton from Nathaniel Hazard, [25 November 1791]
From: Hazard, Nathaniel
To: Hamilton, Alexander



[New York, November 25, 1791]
Sir

In one of my hasty Memorandums, I mentioned an Intention of writing from New-haven, I had however but little Time, as I was engaged in Leveeing the great; (on Mr Maxwell’s Petition, whom I went purposely to serve) in eating & drinking with them; & paying some Attention to Mrs. H——d, who accompanied me. Upon the whole, I concluded to postpone my Remarks untill I got back to New york. Why I have delayed so long is of little Consequence to yourself, it is however of some to me. I began a Sheet of detached Minutes 3d. Novemr. (as I see they are dated) & completed it at detached Interludes, in the Course of some Days. I then disliked them & recollected with Vexation, my Scribble of a Sheet by young Remsen, its superfluous Matter, as well as slovenly Manner, & above all the Absurdity of my taking on myself upon the Strength of a personal Acquaintance of Twenty four Hours only, in Fact, to give a Letter of Introduction to you. I had however some pardonable Views, for they were not personal, but national. I have lately received a Letter from Mr. Fearon of some Length. He writes me he had a Letter to you from his Aunt, an old Acquaintance of yours he understands, which nullified my intrusive one of Course. He dwells on his Reception with Animation. He begs me to correspond with him, gives me his Virginia Address, at Richard Harrison’s Esqr, Petersburg, calls me a Politician; himself a humble Enquirer after all that a young Republican ought to know. I shall give him just as much real politicial Information, as his Patron Governor Franklin may chuse to ⟨amuse⟩ himself with.
As it scarcely ever was my Good Fortune, to write a long Letter that did not require a subsequent Commentary, I must go back, & in Justice to a certain Person now in Philadelphia, (who professes, & indeed evidences a real personal Friendship for me) observe that my Jealosy has been perhaps unfoundedly awakened on the Score of his “Redrawing Confidence from me” as I believe I termed it to you in my long Script by young Remsen. I took it for granted that in Consequence of my Friend & NameSake’s having served him so ably in the Senator Business, he would of Course promote his desired State Appointment of Attorney General. My friend was lamenting to me that Harrison wished it, he believed, who would certainly meet your Countenances. I replied, “I did not know that, if you was not committed, I thought it not unlikely, that his Patron (C B) would be readily gratified, it could do no Harm for me to hint it to you.” This Conversation, I mentioned substantially to my Friend’s Patron, (who is his (L——e’s) Deity, I tell him). He (C.B) recoiled at the Idea of such Communication to you, as being a Patron, or that such was his Wish & disavowed to me, his patronizing any one, for that Place. I felt hurt & disappointed for my Friend, tho I dared not tell him the Cause. I talked warmly & I presume groundlessly, in general Terms about redrawing Confidence. I had taken for granted what was not allowed, & had to all reasonable Apperance, been asking for a Stranger to me (as C.B then was) a Favor, of at least a political Stranger to him, I mean yourself. He had good ostensible Cause for being startled, on this Occasion. The last Conversation I had with him was just before he went Westward & I to N. England. It was of some Length. I recapitulated the Origin, & Cause of our political Communion, its Progress & my Wishes as to Future Operations. I also recapitulated the first interesting Conversation, I had with him at his own House, by which I meant to renew in his Memory, decently, Sentiments then avowed by me in Language, which should make this Impression. “Sir you profess yourself my Friend, I accept it thankfully, but conditionally; remember, you will find me at least, your political Enemy, if you oppose the System adopted for this Country, which I think all ought to support.” At the Close of our Conversation, I took occasion to “anticipate, the Pleasure it would give me, to see the World disappointed, at an unexpected Combination of Talents & Measures.” Assent was given to this with apparent Cordiality, & if my wretched Memory does not deceive me; casual Difference of Opinion, was barely hinted at, as possible, but in the Main I understood, all would be well. Two Persons, whom all the World knows to be opposed to a proper System, were introduced by him, in Words very much like these “I shall not renounce my Acquaintance, with M——n & J——n as Men of Science.”
We met several Times accidentally, & had gay Conversations, previous to this last one, which was at my House. I had sent him a long Letter of Mr. Bogert’s about his Lodgings & he called to see me. I have wrote two Letters to him since my Return, on Edwards & my own Affairs, with some Connecticut Politics. With you I have none to with-hold. I am not a political Trinitarian. I cannot believe in “Three Beings equal in Substance, Power & Glory” nor even Two. Under that Impression, I speak & write. I have received promptly by Return of Post, Answers to the Letters I have wrote him, which evidence his Penetration & Address. He has a Right to shew some Attention to me. His Brother in Law, who is a great & popular Law-Character, as well as his Uncle the District Attorney; he acknowledged to me, in our first explanatory Conversation had both declared to him, my early & useful Patronage. It was at a time, when I could act the Patron. They have great Influence in their State. Of the Purity & Sincerity of my Friendship for them, they have no Doubt, & not an ill Opinion of the Soundness of my political Creed. We shall (C.B. & myself) correspond gaily, indeed we have commenced in that Style. Politics from that Quarter, (I mean confidential) I neither expect or wish, untill I can write one Letter which will equally serve there & with yourself.
I inclose for your Amusement, Trumbull’s last Letter to me. He communes with very few intensly. He is a Man of a very independent Spirit. He is avowedly the Friend of C H——n. Doctor Johnson is so likewise, as you shall presently judge. The Doctor spoke humbly of J——n at Edwards Table. At his Lodgings, I asked him what he tho’t of M——n, as compared with H——n, “He (M——n) ought not to be mentioned in the same Day with H——n.” I know his Opinion of most public Characters. He is rather too reserved in giving his Opinions, considering his Independence of Station. In a Tete a Tete with him at the College, before I last went to N. England, in a gay Conversation I said to him “Doctor, Strangers accuse you, of too acquiescent a Manner in Conversation. The World ought to know, what your Friends know, that you don’t refuse giving your Opinion, when necessary or useful.” My Acquaintance has been of long Standing with this great & good Man, he knows that I have a filial Regard & Veneration for him, & that his Fame is dear to me.
I mentioned, (in my preceding Letter to Mr. Trumbull) Mr. Coxe’s Numbers on Sheffield highly, & wished his Opinion; I also told him confidentially, I had corresponded with him on Subjects of Commerce & Manufactures; I satirized him for an imaginary Disappointment at an Election, & consoled him with the Philosophy I had shewn on the only Occasion I had ever been willing to serve which was the Winter you wished me (as John Murray told me) to go to Albany. You will please to return me Trumbull’s Letter, as soon as convenient. Let me remark here, that Wolcott, when last in this Place, thought it prudent at this Time, to postpone attacking J——n. He thought it would injure the V.P. When I gave Wolcott’s Reasons to Trumbull, at Hartford, Trumbull spoke peevishly about it, & said he would not postpone, for his Part. Says I, “You will scare Wolcott to Death.” Trumbull replies “let him be scared then, it is Time Somebody should be.” I then said Wolcott had intimated to me, that the Publication of the Letter “on political Heresies” was done sorely against the Will of J——n, & that he believed it had been explained so, as to remove personal Animosity, “No such Thing” said Trumbull. Now Trumbull was several Hours with the V.P. at Hartford, when he was coming on in October to Congress. Of what passed, I know not a Tittle, nor wished to know. I never ask Questions of my Friends, of so delicate a Nature, I neither make, or wish useless Confidences, by which I mean such as are not necessary for my Guidance, in my Efforts to serve them. It appears to me however, that Oliver, must either have misjudged, or been misinformed. I shall leave it to Mr. Trumbull alone, to rectify this Mistake with Mr. Wolcott. I thought this, a necessary explanatory Appendage, to what I had mentioned on this Business, to you in my Letter by young Remsen or a subsequent one. Mr. Trumbull taught me to think highly of the V.P. I had once, much disliked him; & very causelessly. I even supposed, he was bred a Tradesman. I once thought, from a Report, that circulated here; that Mr. Coxe, was not in easy Circumstances; Accident led you, (talking to me of his future Views) to undo this Error. At Mr. Edwards’ Table I dined often. We had all the distinguished & influential Characters of both Houses, by Squads. The last Day, I dined there, were present, the Governor, Lieut. Governor, Doctor Johnson, Mr. Trumbull (the Pair), Genl. Chandler, & others of the Council &c &c to the Number of 15 or 16. Some Gentleman at Table, I forget who, introduced Mr. Coxe’s Remarks on Sheffield; I listened silently to the Approbation, given them; at last some other Gentleman, I know not who, said he had understood, Mr. Coxe’s Circumstances were not easy; I waited to hear it contradicted, it was not; untill, I mentioned, that I had lately been in Philadelphia, on Business; that I learned there, by mere Accident, in the Course of Conversation, directly the Reverse. My Authority was disinterested, & unquestionable; I could take upon myself peremptorily, to assert it was a gross Mistake. At this Table, Mr. Edwards, ridiculed, J——n & M——n’s Tour; in which they scouted silently thro’ the Country, shunning the Gentry, communing with & pitying the Shayites, & quarrelling with the Eatables; nothing good enough for them. Trumbull will give this Tour, a Canto, if Southern Smoke, provokes a North-East Gale, of stinging Satire. They are supremely contemned by the Gentlemen of Connecticut, which State I found on a Review right as to national Matters. Partizans will differ, but I found Co. H——n has no Enemies on either Side. Mr. J——y is popular, as a learned & just Judge, & his Manners assimilate well with the Gravity of their stable, grave Men. The originating, as well as executing those Measures, wch have operated so essentially in producing the national Character & Prosperity are ascribed to their proper Source.
The Dignity of Human Nature, has not been raised in my Opinion by my late leisureable Tour, in Connecticut. As to Politics, I acted the Statesman there, said little (on that Score) heard much, & asking no Questions I excited no Suspicions, & fairly passed behind the Curtain. I suppose State Politics, are a Miniature of National. How limited are those in their Views, as to an honest national Frame, who oppose a large Representation in Congress, merely because it hurts the relative Influence of their respective States. Are not the many, full as governable as the few, by Talents & Virtue? Three, or four young Men, sway the Connecticut lower House. Two I well knew, the other Two Edwards made me acquainted with. This House consists of 150 Members. Very few really very great Men, appear in [an] Age. I once thought this mere Cant. But how many very great Men have we in America? Men who know human Nature & how honorably, to influence & operate upon Temper & Character? When Walpole said every Man had his Price, he only meant, every Man had his Tendo Achilles. I am convinced more & more that a mental Aristocracy, bordering upon Monarchy is the Design of Heaven, in every Age of every Nation. I dont accuse the Pravity of the human Heart because there are so few wise, or even well informed Hearts. Relatively considered, I suspect I am now a better informed Statesman, than many first Rate State Characters, & blush for human Wisdom when I reflect on my own Littleness; & look back. Last July, I was as uninformed on political Subjects, as any bookish Trader, well could be. From May to July I corresponded not only lengthily for me, with Mr. Coxe, & Governor Paterson But my Friend Trumbull brightened the ancient Chain of friendly Correspondence with several two Sheet Letters. Personal Affairs on both Sides, & the Politics of the State of Connecticut, as they respected my Friend Edwards, induced a Correspondence of unusual Length, between him & me, for he loves neither Bills—nor Epistolary Letters, as he ought to do. “He loves not Plays, as thou dost Anthony” I said to Trumbull at Hartford, pointing out their different Tastes & probable Pursuits. With Ledyard my unreserved Correspondence, increased in Consequence of the others. I pass a Sunday once a Month, & pick up, by Stipulation, all Letters of Treason, against the State or Decency. These correspondences super added, to my commercial ones, & counting House Business, made me unusually sedentary, & gave me two or three strange Dizzinesses in my Head. The last alarmed me; I was writing to Edwards. I flung down my Pen. “d——n it, it will kill me. I will go & see him; (taking another Turn across the Room) & Trumbull too.” These two with Ledyard are all the Intimates I have. N. L——e is but an Apprentice of 4 Years Service; of Yesterday comparatively; I have worn the others many ages & they have worn well. Edwards & Trumbull each 20 years, Ledyard—13. I was off (for N.E) in eight Hours, made my Tour to Newhaven & Hartford & back in 6 days; the ninth I arrived at Greenbush, at Midnight, after paddling one Mile & walking another in a Thunder Gust, & reimbarked, with Mrs. H——d (who was there & expected me) the same Day for New york.
I supposed that Edwards was intimate with Co. H——n; thro him, I wished to sound what might be hoped, for Ledyard, at whose House, I had engaged myself to dine the Sunday following. The first News he had, I was gone to N. England. Little did he then, or ever since suspect that he was the impulsive Motive. I passed the Day with Edwards, he gave me his Views, told me his Relation here, wished much to ⟨–⟩ him. I cautioned him, about him as a probable Rival. On my Return, I went to the House of (C.B) to sound him as to Possibility of Clash with my Friend Edwards, & to know his political System; the rest you will remember, I presume. One of the most influential Characters in Connecticut, a Mr. Mitchell, observed in a large Company, at Edwards’s, composed of the Speaker & leading Members of the lower House that Mr. J——y would contest the Vice-President-ship. I told him the contrary Idea obtained amongst our best informed Politicians. Another Remark was C. B——r. coming in thro’ a certain Party Influence. I left this Matter to explain itself.
From minor Statesmen, let me return to one just coming forward, whose Talents, are equal I beleive, to the Attainment of a very great Character. I hope confidently & beleive wait not indifferently, to see it established. In my last (I think it was) to T. C——e, I mentioned this Person, unqualifiedly, as one who would possess, as great & as merited Influence, upon both Houses, as any Man in either House. After “Influence” the Words, I trust, were strongly in my Mind, but Delicacy forbad that in a Letter to Mr. C——e; which I can properly do to yourself. This Person (C.B.) has an Address not resistable by common Clay; he has Penetration, Fire, incessant Perseverance, animatedly active Execution, & could if so unwise, as to pursue so wrong a Course, mar Councils & Systems, more I suspect than any Individual I know in either House. I repeat my firm & confident Hope & Belief, that a Man of so eminent & universal Talents, cannot but employ them, in such a Manner as to evidence himself, a truly great Man.
By a very great Man, I mean one, who effects the greatest Quantity of public Good, by Means well adapted; pure & honorable, in the Sight of God; of Men of real Sense & Honor; & an intuitively self exploring Conscience.
To such a Man, & under such serious Impressions, I once more declare, that I am disinterestedly & truly
His sincere Friend & faithful humble Servant
Novemr. 25th 1791
P. S. I have inclosed Trumbull’s Letter, & mentioned his Conversation, I feel a well-founded Confidence, that he has no greater Reserves to yourself, than to me, or I should not have committed an ostensible Act of Indiscretion.

